Exhibit 10.47
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 18, 2010, is made by and among KMG CHEMICALS,
INC., a Texas corporation, KMG-BERNUTH, INC., a Delaware corporation, and KMG
ELECTRONIC CHEMICALS, INC., a Texas corporation (collectively, and as further
defined in the Credit Agreement, the “Borrowers”), and WACHOVIA BANK, N.A., a
national banking association, as Agent and Collateral Agent as defined in the
Credit Agreement (hereinafter defined), those lenders executing this Amendment
as Lenders, and such other lenders (collectively, and as further defined in the
Credit Agreement, the “Lenders”) as may become a party to the Credit Agreement.
RECITALS:
A. Borrowers, Agent, Collateral Agent and Lenders have entered into that certain
Amended and Restated Credit Agreement dated as of December 31, 2007 (as
heretofore amended, collectively, the “Credit Agreement”).
B. Borrowers have requested that Agent, Collateral Agent and Lenders increase
the amount of the Revolving Loan (as defined in the Credit Agreement) and modify
certain terms of the Credit Agreement and Lenders have agreed to the same upon
the terms and conditions set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions Above. As used herein, the terms “Amendment,”
“Borrowers,” “Credit Agreement” and “Lenders” shall have the meanings as set
forth above.
Section 1.02 Definitions in Agreement. Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the same meanings as set
forth in the Credit Agreement; without limiting the foregoing, the following
terms are defined in the Credit Agreement: “Agent,” “Collateral Agent,” “Credit
Agreement Obligations,” “Intercreditor Agreement,” “KMG-Bernuth,” “KMG ECI,”
“Loan Documents,” and “Revolving Loan”.
ARTICLE II
AMENDMENTS TO AGREEMENT
Section 2.01 Defined Terms. Section 1.2 of the Credit Agreement is hereby
amended as follows:

 

 



--------------------------------------------------------------------------------



 



(a) The term “General Chemical” is added to read in full as follows:
“General Chemical” means General Chemical Performance Products LLC, a Delaware
limited liability company.
(b) The term “General Chemical Acquisition” is added to read in full as follows:
“General Chemical Acquisition” means the acquisition described in the General
Chemical Acquisition Agreement for a purchase price in an amount not to exceed
$25,500,000.00, subject to adjustment for inventory and proration as provided
therein.
(c) The term “General Chemical Acquisition Agreement” is added to read in full
as follows:
“General Chemical Acquisition Agreement” means that certain Asset Purchase
Agreement dated February 25, 2010 by and between General Chemical and KMG ECI.
(d) The term “Permitted Acquisitions” is amended by: (i) deleting the word “and”
at the end of clause (C), (ii) deleting the period (.) at the end of clause
(D) and inserting a semicolon (;) and the word “and”, and (iii) adding a new
clause (E), to read in full as follows: “(E) the General Chemical Acquisition.”
(e) The term “Revolving Loan Commitment” is amended to read in full as follows:
“Revolving Loan Commitment” means the lesser of (i) Fifty Million and 00/100
Dollars ($50,000,000.00) or (ii) the Borrowing Base.
(f) The term “Revolving Notes” is amended to read in full as follows:
“Revolving Notes” means (a) the following promissory notes, each executed by the
Borrowers: (i) Revolving Note dated March 18, 2010 in the face amount of
$30,000,000.00 payable to the order of Wachovia Bank, N.A., (ii) Revolving Note
dated March 18, 2010 in the face amount of $15,000,000.00 payable to the order
of Bank of America, N.A., (iii) Revolving Note dated December 31, 2007 in the
face amount of $2,500,000.00 payable to the order of The Prudential Life
Insurance Company of America, and (iv) Revolving Note dated December 31, 2007 in
the face amount of $2,500,000.00 payable to the order of Pruco Life Insurance
Company; and (b) any amendment to or modification of any such promissory note
and any promissory note given in extension or renewal of, or in substitution
for, such promissory note.
Section 2.02 Lenders’ Credit Percentages. Exhibit D to the Credit Agreement is
hereby amended by substituting Exhibit D attached hereto for Exhibit D attached
to the Credit Agreement.

 

2



--------------------------------------------------------------------------------



 



Section 2.03 Real Property Locations. Schedule 9.14 to the Credit Agreement is
hereby amended by substituting Schedule 9.14 attached hereto for Schedule 9.14
attached to the Credit Agreement.
Section 2.04 Patents, Copyrights, Etc. Schedule 9.18 to the Credit Agreement is
hereby amended by substituting Schedule 9.18 attached hereto for Schedule 9.18
attached to the Credit Agreement.
Section 2.05 Financial Covenants. Section 10.3 of the Credit Agreement is hereby
amended by restating Subsection 10.3 (A)(2) to read in full as follows:
(3) A ratio of (i) Funded Debt to (ii) the sum of Funded Debt plus Equity
Owners’ Equity of not more than 50% from May 1, 2009 through the Revolving Loan
Maturity Date and the Term Loan Maturity Date.
Section 2.06 Change of Address. Subsections 14.1(B) and (C) are hereby amended
as follows:
Each reference to:
Wachovia Bank, N.A.
2800 Post Oak Blvd., Suite 3400
Houston, Texas 77056
Attn: Dianne Felker, Senior Vice President
shall be amended to read in full as follows:
Wachovia Bank, N.A.
c/o Wells Fargo Bank, N.A.
2500 Citywest Blvd., Suite 1100
Houston, Texas 77042
Attn: John L. Kallina, Vice President.
ARTICLE III
CONDITIONS PRECEDENT
The effectiveness of this Agreement is conditioned upon the satisfaction of the
following further conditions which must be satisfied as of the date of this
Amendment:
Section 3.01 Representations and Warranties True and Correct. The
representations and warranties contained herein and in all other Loan Documents,
as amended hereby and by the other documents given in connection with this
Amendment, shall be true and correct as of the date hereof except as previously
disclosed to Lender.
Section 3.02 No Default. No Default or Event of Default shall exist.

 

3



--------------------------------------------------------------------------------



 



Section 3.03 Closing of the General Chemical Acquisition. The Closing (as
defined in the General Chemical Acquisition Agreement) shall have been completed
in all respects, the Purchase Price (as defined in the General Chemical
Acquisition Agreement) shall have been paid, all conditions to the Closing shall
have been satisfied or waived, and the documents delivered by the parties to the
General Chemical Acquisition Agreement shall be final and binding on the parties
thereto.
Section 3.04 Borrower Documents. Borrowers shall have executed and delivered to
Agent, for the benefit of the Lenders, the following documents, in form and
substance satisfactory to Agent in its sole discretion; each of such documents
shall be a Loan Document:
(a) this Agreement;
(b) Revolving Notes payable to the Lenders in the following face amounts: (i)
Wachovia Bank, National Association — $30,000,000.00; and (ii) Bank of America,
N.A. — $15,000,000.00;
(c) Deed of Trust, Assignment of Rents, Security Agreement and Financing
Statement relating to real property in Hollister, California;
(d) First Amendment to Deed of Trust and Security Agreement relating to real
property owned by KMG ECI in Pueblo County, Colorado;
(e) First Amendment to Mortgage and Security Agreement relating to real property
owned by, KMG-Bernuth in Doniphan County, Kansas;
(f) ALTA Loan Policy of Title Insurance relating to property in Hollister,
California;
(g) ALTA Form 11 Endorsement to the Loan Policy of Title Insurance relating to
real property owned by KMG ECI in Pueblo County, Colorado;
(h) ALTA Form 11 Endorsement to the Loan Policy of Title Insurance relating to
real property owned by, KMG-Bernuth in Doniphan County, Kansas; and
(i) Closing Certificates for each Borrower.
Section 3.05 Opinion of Counsel. Borrower’s outside legal counsel shall have
delivered to Agent a legal opinion in form and substance satisfactory to Agent
in its sole discretion.
Section 3.06 Amendment to Intercreditor Agreement. The parties to the
Intercreditor Agreement shall have executed and delivered to Agent and
Collateral Agent an amendment to the Intercreditor Agreement, in form and
substance satisfactory to Agent in its sole discretion; such document shall be a
Loan Document.

 

4



--------------------------------------------------------------------------------



 



Section 3.07 Seller’s Waiver and Consent. General Chemical and Borrower shall
have executed and delivered to Agent a Seller’s Waiver and Consent Agreement in
form and substance satisfactory to Agent in its sole discretion.
Section 3.08 Amendment to Note Purchase Agreement. Borrowers and the Purchasers
(as defined in the Note Purchase Agreement dated December 31, 2007 as more
particularly described in the Intercreditor Agreement) shall have executed and
delivered among themselves an amendment to the Note Purchase Agreement, granting
such waivers and consents as may be required to permit the Transaction.
ARTICLE IV
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
Section 4.01 Renewal and Extension of Revolving Notes. To the extent of
$35,000,000.00, the Revolving Notes of even date herewith in favor of Wachovia
Bank, N.A. and Bank of America, N.A. are given in renewal and extension, and not
in extinguishment or novation, of the Revolving Notes dated December 31, 2007 in
favor of Wachovia Bank, N.A. and Bank of America, N.A.; the Liens securing said
Revolving Notes dated December 31, 2007 are hereby renewed and extended to
secure the Credit Agreement Obligations, and said Liens are hereby ratified and
confirmed in every respect by Borrowers and shall continue in full force and
effect.
Section 4.02 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect. Borrowers and Lenders
agree that the Credit Agreement as amended hereby shall continue to be legal,
valid, binding and enforceable in accordance with its terms. The terms,
provisions, and conditions of any and all of the Loan Documents are hereby
ratified and confirmed in every respect by Borrowers and shall continue in full
force and effect.
Section 4.03 Representations and Warranties. Borrowers hereby represent and
warrant to Lenders that:
(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite corporate action on the part of Borrowers and will
not violate the articles of incorporation or bylaws of Borrowers;
(b) after giving effect to the modifications contained in this Amendment, and
any other Loan Document, the representations and warranties contained in the
Credit Agreement are true and correct in all material respects on and as of the
date hereof except as previously disclosed to Lenders;
(c) after giving effect to the modifications contained in this Amendment, no
Default or Event of Default has occurred and is continuing and no event or
condition has occurred that with the giving of notice or lapse of time or both
would be a Default or an Event of Default;

 

5



--------------------------------------------------------------------------------



 



(d) after giving effect to the modifications contained in this Amendment,
Borrowers are in full compliance with all covenants and agreements contained in
the Credit Agreement as amended hereby; and
(e) Borrowers are not presently aware of any claim they have against Lenders,
nor are they aware of any claim any of their respective Subsidiaries have
against Lenders, for damages arising out of any prior action or inaction on the
part of Lenders or their representatives or agents.
ARTICLE V
MISCELLANEOUS
Section 5.01 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents executed in
connection with this Amendment.
Section 5.02 Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
Section 5.03 Expenses of Lender. As provided in the Credit Agreement, Borrowers
agree to pay on demand all reasonable costs and expenses incurred by Lenders in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including without limitation
the reasonable costs and fees of Lenders’ legal counsel, and all reasonable
costs and expenses incurred by Lenders in connection with the enforcement or
preservation of any rights under the Credit Agreement as amended hereby, or any
other Loan Document, including without limitation the reasonable costs and fees
of Agent’s legal counsel.
Section 5.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
Section 5.05 APPLICABLE LAW. THIS AMENDMENT IS ENTERED INTO AND PERFORMABLE IN
HARRIS COUNTY, TEXAS, AND THE SUBSTANTIVE LAWS, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS, OF THE UNITED STATES AND THE STATE OF TEXAS
SHALL GOVERN THE CONSTRUCTION OF THIS AGREEMENT AND THE DOCUMENTS EXECUTED AND
DELIVERED PURSUANT HERETO, AND THE RIGHTS AND REMEDIES OF THE PARTIES HERETO AND
THERETO.

 

6



--------------------------------------------------------------------------------



 



Section 5.06 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Lenders and Borrowers and their respective successors
and assigns, except Borrowers may not assign or transfer any of their rights or
obligations hereunder without the prior written consent of Lenders.
Section 5.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
Section 5.08 Effect of Waiver. No consent or waiver, express or implied, by
Lenders to or for any breach of or deviation from any covenant, condition or
duty by Borrowers shall be deemed a consent or waiver to or of any other breach
of the same or any other covenant, condition or duty.
Section 5.09 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 5.10 SECTION 26.02 NOTICE. THE CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT AND THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE CREDIT AGREEMENT AND THIS AMENDMENT, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
EXECUTED as of the date first written above.
[Remainder of page. Signatures appear on following pages.]

 

7



--------------------------------------------------------------------------------



 



SIGNATURE PAGES — BORROWERS

            KMG CHEMICALS, INC.
      By:   /s/ J. Neal Butler         J. Neal Butler
President and Chief Executive Officer                KMG-BERNUTH, INC.
      By:   /s/ J. Neal Butler         J. Neal Butler
President and Chief Executive Officer                KMG ELECTRONIC CHEMICALS,
INC.
      By:   /s/ J. Neal Butler         J. Neal Butler
President and Chief Executive Officer           

 

8



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE — WACHOVIA

            WACHOVIA BANK, N.A.,
as Agent, Collateral Agent,
Lender and Issuing Lender
      By:   /s/ John L. Kallina         John L. Kallina
Vice President             

Instructions for Wire Transfers to Agent:
Wachovia Bank, N.A.
Charlotte, NC
ABA Number: 053 000 219
Account Number: 01459670001944
Account Name: Agency Svcs Synd Clearing
Payment Details: KMG Chemicals

 

9



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — BANK OF AMERICA

            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Shawyna Jarrett         Name:   Shawyna Jarrett        Title:  
Vice President   

 

10



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE — THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

            THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
as a Lender
      By:   /s/ Brian N. Thomas         Name:   Brian N. Thomas        Title:  
Vice President   

 

11



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE — PRUCO LIFE INSURANCE COMPANY

            PRUCO LIFE INSURANCE COMPANY,
as a Lender
      By:   /s/ Brian N. Thomas         Name:   Brian N. Thomas        Title:  
Vice President   

 

12



--------------------------------------------------------------------------------



 



         

EXHIBIT D
LENDERS’ CREDIT PERCENTAGES

                              Revolving Loan     Term Loan            
Commitment and     Commitment and     Total Loans and       Revolving Loan    
Term Loan     Total Credit   Lender   Credit Percentage     Credit Percentage  
  Percentage  
Wachovia Bank, N.A.
  $ 30,000,000     $ 20,000,000     $ 50,000,000  
 
    60.00 %     57.14 %     58.82352 %
Bank of America, N.A.
  $ 15,000,000     $ 10,000,000     $ 25,000,000  
 
    30.00 %     28.57 %     29.41176 %
The Prudential Insurance Company of America
  $ 2,500,000     $ 2,500,000     $ 5,000,000  
 
    5.00 %     7.145 %     5.88235 %
Pruco Life Insurance Company
  $ 2,500,000     $ 2,500,000     $ 5,000,000  
 
    5.00 %     7.145 %     5.88235 %
Total
  $ 50,000,000     $ 35,000,000     $ 85,000,000  
 
    100 %     100 %     100 %

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.14
Listing of Real Property

      Owned by KMG-Bernuth, Inc.:   Leased with KMG-Bernuth, Inc.:
KMG-Bernuth, Inc.
2910 3rd Street
Tuscaloosa, Alabama 35401
Tuscaloosa County
  KMG Chemicals, Inc. and KMG-Bernuth, Inc. (Leased office space)
9555 W. Sam Houston Parkway S., Suite 600
Houston, Texas 77099
Harris County
 
   
KMG-Bernuth, Inc.
15th and Oak Street
Elwood, Kansas 66024
Doniphan County
  Gulf Facilities (Third Party Warehouse)
Port of Brownsville
Donald L Fouest Mineral Loop
Brownsville, Texas 78521
Cameron County
 
   
 
  IMTT (Third Party Tank storage facility)
5450 River Road
Avondale, Louisiana 70094
Jefferson County
 
   
 
  BMS Logistics (Third Party Warehouse)
615 Albemarle
St. Joseph, MO 64501

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.14
Listing of Real Property (continued)

      Owned by KMG Electronic Chemicals, Inc.:   Third Party Warehouse Locations
for the HPPC business of
KMG Electronic Chemicals, Inc.:
KMG Electronic Chemicals, Inc.
250 William White Blvd
Pueblo, CO 81001
  MEMC
6800 S. US Hwy 75
Sherman, TX 75092
 
   
KMG Electronic Chemicals, Inc.
2340 Bert Drive
Hollister, CA 95023
  Air Products
8201 S. Central Expressway
Dallas TX 75241-7819
 
   
 
  Air Products
400 Island Park Rd
Easton PA 18042-6814
 
   
 
  Doe & Ingals
25 Commercial Street
Medford, MA
 
   
 
  Doe & Ingals
5401 Lewis Avenue
Sandston, VA 23150
 
   
 
  Hisco
8330 Cross Park Drive
Austin, TX 78754
 
   
 
  Rinchem Company
6838 W. Frye Road
Chandler, AZ 85226
 
   
 
  Rinchem Company
2150 Executive Circle
Colorado Springs, CO 80900
 
   
 
  Rinchem Company/Monsanto
465 Lancaster Road
Leominster, MA 01453
 
   
 
  Rinchem Company
917 Lone Oak Road, Suite 100
Eagan, MN 55379
 
   
 
  Rinchem Company
6133 Edith Blvd NE
Albuquerque, NM 87107
 
   
 
  Rinchem Company
4605 NW 235th
Hillsboro, OR 97124
 
   
 
  Rinchem Company
13570 Rosecrans Avenue
Santa Fe Springs, CA 90670
 
   
 
  Rinchem Company
111 Hayes Memorial Drive
Marlborough, MA 01752-5803
 
   
 
  Rinchem Company
5178 W. 150th South
Salt Lake City, UT 84104-6003
 
   
 
  Rinchem Company
6205 Engle Way Ste H
Gilroy, CA 95020-7012
 
   
 
  Rinchem Company
202 W. Wyck St.
Winchester VA 22601

 

 



--------------------------------------------------------------------------------



 



      Owned by KMG Electronic Chemicals, Inc.:   Third Party Warehouse Locations
for the HPPC business of
KMG Electronic Chemicals, Inc.:
 
  Chemical Logistics
13812 Dex Drive
Dallas TX 75244
 
   
 
  Hubbard Hall
100 Progress Way
Wilmington MA 01887
 
   
 
  High Purity Products
5740 NW Front Avenue
Portland, OR 97210
 
   
 
  Univar
1804 N 20th Street
Nampa ID 83687

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.18
Intellectual Property
The patents and trademarks described below are owned by KMG ECI:

  1.  
The following registered patents:

                          Docket #   Title   Patent Number   Grant Date  
Country   Status
GC-211
  Stable Metal-Safe Stripper for Removing Cured Negative-Tone Novolak and
Acrylic Photoresists and Post-Etch Residue     6,551,973     4/22/2003   USA  
Granted
GC-215
  Cured Polymers Dissolving Compositions     6,818,608     11/16/2004   USA  
Granted
GC-216
  Spin-On Adhesive for Temporary Wafer Coating and Mounting to Support Thinning
and Backside Processing     6,869,894     3/22/2005   USA   Granted
GC-216 DIV
  Adhesive Support Method for Wafer Coating, Thinning, and Backside Processing  
  7,098,152     8/29/2006   USA   Granted
GC-217
  Improved Etchants Containing Filterable Surfactant     7,112,289     9/26/2006
  USA   Granted
GC-217 CIP
  Filterable Surfactant Composition     7,241,920     7/10/2007   USA   Granted
GC-228
  Stripper for Cured Negative-Tone Isoprene-Based Photoresist and
Bisbenzocyclobutene Coatings     7,183,245     2/27/2007   USA   Granted
GC-239
  High Temperature and Chemical Resistant Process for Wafer Thinning and
Backside Processing     7,232,770     6/19/2007   USA   Granted

 

 



--------------------------------------------------------------------------------



 



  2.  
The following registered trademarks:

                                  Registration   Registration          
Expiration     Mark Name   Number   Date   Country   Prior Owner   Date   Status
BOE
  TMA362,305   11/3/1989   Canada   General Chemical Canada, LTD   11/3/2019  
Registered
Class 10
  TMA362,306   11/3/1989   Canada   General Chemical Canada, LTD   11/3/2019  
Registered
PAE
  TMA364,643   1/19/1990   Canada   General Chemical Canada, LTD   1/19/2020  
Registered
Particu-Lo
  TMA362,307   11/3/1989   Canada   General Chemical Canada, LTD   11/3/2019  
Registered
Particu-Lo LTM2
    2,189,410     9/15/1998   USA   GenTek Holding, LLC (as successor in
interest to General Chemical Corporation)   9/15/2018   Registered
BOE
    993,278     9/24/1974   USA   General Chemical Performance Products LLC  
9/24/2014   Registered
Class 10(2)
    1,810,352     12/14/1993   USA   General Chemical Performance Products LLC  
12/14/2013   Registered
GenTak
    2,755,775     8/26/2003   USA   General Chemical Performance Products LLC  
8/26/2013   Registered
MAE
    1,249,534     8/30/1983   USA   General Chemical Performance Products LLC  
8/30/2013   Registered
PAE(2)
    1,847,521     8/2/1994   USA   General Chemical Performance Products LLC  
8/2/2014   Registered
Particu-Lo
    1,533,823     4/11/1989   USA   General Chemical Performance Products LLC  
4/11/2009   Registered
TechPure
    3,043,147     1/17/2006   USA   General Chemical Performance Products LLC  
1/17/2016   Registered
Trillium
    2,704,568     4/8/2003   USA   General Chemical Performance Products LLC  
4/8/201   Registered

  3.  
General Chemical manufactures and sells a product under the trade name SPINETCH.
The ownership of this mark and the know how for the production of the product is
claimed by BASF. General Chemical pays a semi-annual royalty of 4% on net sales
to BASF for use of the product. This ongoing relationship is based upon an
expired written agreement.

Schedule 9.18 — 2

 

 